Citation Nr: 1421466	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-42 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to August 2002 and February 2003 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which, in pertinent part, denied service connection for heart palpitations. 

The Veteran was afforded a video conferencing hearing before the undersigned in January 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that she has a heart condition that is related to her military service.  During the January 2012 hearing, the Veteran stated that she first had problems with a heart condition in 2002, after AIT and MOS training.  She further stated that she was treated for the heart condition in service.  

Service treatment records show that a March 2001 reserve enlistment examination report did not identify a heart disorder.  A January 6, 2002 pre-deployment health assessment showed no relevant complaints.  An August 2, 2002 record noted that the Veteran was 18 and that her heart's RSR (regular sinus rhythm) was normal.  A February 7, 2003 graph noted an assessment of normal sinus rhythm with occasional premature ventricular complexes with occasional premature atrial complexes.  A February 12, 2003 graph noted an assessment of premature ventricular contractions.  A February 18, 2003 pre-deployment health assessment showed the Veteran complained of high blood pressure and palpitations.  Emergency service treatment records from February 20, 2003 note assessments of premature ventricular contractions and high blood pressure.  The record also appears to reflect that no heart murmur was identified.  A radiologic consultation request from February 20, 2003 shows the Veteran was referred for further evaluation for premature ventricular contractions, high blood pressure, and an irregular heartbeat.  The consultant provided a diagnosis of normal heart.  An April 6, 2004 post-deployment health assessment shows the Veteran reported a positive answer in regard to the question of whether she had now or developed during the deployment "chest pain or pressure."  No specific heart disorder was noted.  

Dental reserve treatment records in February 2006 note that the Veteran has a heart murmur.  Post service treatment records also indicate the Veteran has heart palpitations.  Private treatment records from June 2008 note a history of hypertension and also palpitations, almost daily.  A July 2008 private cardiology consultation report states the Veteran "is a 24-year-old female who has had palpitations since age 17.  She has them daily and it seems to be more a problem recently."  VA treatment records from September 2009 indicate the Veteran was diagnosed with irregular heart beat and angina.  VA treatment records from July 2011 indicate the Veteran has had heart palpitations with benign murmur since birth.  VA treatment records from January 2012 note "the patient does have some premature ventricular contractions.  Hopefully the labetalol will decrease their frequency."

Under the duty to assist, a medical examination or opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but the evidentiary record currently contains (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Without further clarification, the Board is without medical expertise to determine whether the Veteran currently suffers from heart disease and whether the onset and/or etiology of the Veteran's heart disease is related to the Veteran's active military service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate examiner to determine the nature and etiology of her claimed heart condition.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the examination report should reflect review of these items.  The examiner is asked to perform all indicated tests and studies.  The examiner is advised that the Veteran's periods of active duty are as follows:  June 17, 2002 to August 23, 2002 and February 10, 2003 to April 23, 2004.  The examiner should provide an opinion on the following:

a.  Are any of the Veteran's heart disorders, including palpitations, bradycardia, premature ventricular contractions, and heart murmur a congenital defect?  

b.  For the heart disorders considered a congenital defect, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

c.  Are any of the Veteran's heart disorders, including palpitations, bradycardia, premature ventricular contractions, and heart murmur a disease?  

d.  If the Veteran's palpitations and premature ventricular contractions are considered a disease, is it at least as likely as not (50 percent probability or greater) that the palpitations and premature ventricular contractions underwent an increase in severity (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up) during service.  If YES, is the increase in severity of the palpitations and premature ventricular contractions clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disorder? 

e.  If the Veteran's heart murmur and bradycardia are a disease, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing heart murmur and bradycardia?  If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing heart murmur and bradycardia WERE NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

f.  If the Veteran's heart murmur and bradycardia are a disease and DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the heart murmur and bradycardia are etiologically related to symptomatology noted in service? 

The examiner must provide a rationale for all opinions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  After ensuring that the above development is fully undertaken, the RO/AMC should readjudicate the Veteran's claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



